Fellows, C. J.
(dissenting). I do not agree that the facts in the instant case bring it within the rules of law thought applicable by my Brother Clark. By *513the provision of the certificate of stock the company-agreed to redeem the stock February 1, 1915, i. e., the company agreed to pay the holder the par value of the stock on that date. Corl and Knott guaranteed the performance of this contract and it was agreed that if the holder desired to extend the stock (not the guaranty) beyond the date mentioned he. or she should give notice 60 days before such date. Patently to my mind this meant that if the holder desired to extend the stock, have it continued, keep it, 60 days’ notice should be given; if the holder did not desire to keep the stock, to extend it, but wanted the money no notice was to be given. Plaintiff, the holder, gave no notice. She was, therefore, entitled to her money on February 1, 1915, and on the failure of the company to perform its contract her right of action against Corl and Knott then accrued. The only way pointed out by the agreement of the parties whereby the stock could be extended was by giving notice 60 days before the stock matured. Plaintiff did not give such notice, the stock was not extended, and Corl and Knott were not relieved from liability by an extension. Plaintiff was not required to give notice to hold the guarantors, but was to give notice only if she desired that the stock be extended. If plaintiff wanted her money and wanted to hold the guarantors to their contract she had but! to remain silent. This she did. To my mind the case can not be distinguished from, but is controlled by, Roberts v. Hawkins, 70 Mich. 566. In that case, as in this, the guaranty was of payment; like this case interest was paid by the party primarily liable after the maturity of the obligation, and no notice was given the guarantor; likewise there, as here, the party primarily liable had become insolvent before the action was brought. It was there said:
*514“The position, however, of a guarantor of payment, as between him and the maker of the note, is that of a surety. It is a common-law contract, and not a contract known to the law-merchant. It is an absolute promise to pay if the maker does not pay, and the right of action accrues against the guarantor at the moment the maker fails to pay. The guarantor would not be discharged by any neglect or even refusal on the part of the holder of the note to prosecute the principal, even if the maker was solvent at the maturity of the note, and subsequently became insolvent; and the fact that no notice of non-payment was given the guarantor at the maturity of the note, or at any time before bringing suit, would not affect the rights of the holder of the note against the guarantor. The guarantor’s remedy was to have paid the note, and taken it up, and himself proceeded against the maker.”
I think the judgment should be reversed, with a new trial and with costs to plaintiff.
Moore and Steere, JJ., concurred with Fellows, C. J.
The late Justice Stone took no part in this decision.